 1
 2

3
                                                                   FILED
 4                                                                  FEB 2 ( 2020
                                                           ... CLERK. J.S. DISTR1CT COURT
 5                                                        l$UTHER~ o,srn,cr OF c,.1,oRN/A
                                                                                   I• ·1,EPUTY
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEDRO IVAN AGUILAR-QUINONES,                  Case No.: 3:18-cv-1780-BEN
12                                     Movant,               3: 17-cr-2447-BEN-1

13   V.                                            ORDER DENYING MOTION
14   UNITED STATES OF AMERICA,
15                                 Respondent.
16
17         Movant Pedro Ivan Aguilar-Quinones moves under 28 U.S.C. § 2255 to Vacate, Set
18   Aside, or Correct Sentence. For the reasons discussed below, the motion is DENIED.
19                                    I.     BACKGROUND
20         On August 24, 2017, after waiving indictment, Pedro Ivan Aguilar-Quinones was
21   charged by information with one felony count of being a removed alien found in the United
22   States in violation of 8 U.S.C. § 1326(a) and (b). On August 29, 2017, Movant entered
23   into a written plea agreement with the Government. Doc. 19. In the agreement, he agreed
24   to plead guilty and initialed pages containing the following acknowledgments:
25         (l)That the federal Sentencing Guidelines that would inform his sentence were
              "only advisory" id. at 6;
26
27
28

                                                                                           3: l 8-cv-1780-BEN
                                                                                         3: l 7-cr-2447-BEN-l
'


       1         (2) That this Court "may impose a sentence more severe or less severe than otherwise
                     applicable under the Guidelines, up to the maximum in the statute of conviction"
      2
                     id.;
      3
                 (3)That the Government "has not made and will not make any representation about
      4
                    what sentence defendant will receive" id. at 7;
      5
                 ( 4) That"[ a]ny estimate of the probable sentence by defense counsel is not a promise
      6
                      and is not binding on the Court" id. (emphasis in original).
      7
      8    The plea agreement expressly indicated the parties were "free to argue for the applicability
      9    of any Specific Offense Characteristic, pursuant to U.S.S.G. § 2Ll.2(b ), based on the
     10    information available at the time of sentencing." Id. at 8 n. l. With the exception of
    · 11   Movant's request for only one year of supervised release, the parties requested the same
     12    Sentencing Guidelines calculations:
     13          Base Offense Level [USSG § 2Ll .2(a)]-8
     14          Prior Felony Illegal Reentry Offense [U.S.S.G. § 2Ll.2(b )(1 )(A)]-+4
     15          Post-Deportation Felony with 2+ years prison [U.S.S.G. § 2L l .2(b)(2)(8)]-+8
     16          Adjustment for Acceptance of Responsibility [U.S.S.G. § 3El. l(b)]- -3

     17    With a total offense level of 17 and a Criminal History Category of V, the resulting
     18    Guidelines Range was 46 to 57 months. During sentencing, the Government followed the
     19    plea agreement by recommending Movant be sentenced to the low end of the guidelines:
     20    46 months with 3 years supervised release. Movant recommended the same 46-month term
     21    but with only 1 year of supervised release.
     22          On January 18, 2018, the Court held the sentencing hearing and imposed a sentence
     23    of 57 months in custody to be followed by 3 years of supervised release. Doc. 28. 1 The
     24
     25
                 1
                   When Movant reentered the United States illegally in 2017, he was still on
     26
           supervised release from a prior conviction in 2009 under 8 U.S.C. § 1326. For his violation
     27    of supervised release in that case, the Court sentenced Movant to 24 months in custody
           with 12 months consecutive to the 57-month sentence at issue in this case. See 09-cr-4333-
     28
           BEN-l, Doc. 51.
                                                         2

                                                                                          3: 18-cv-1780-BEN
                                                                                        3:17-cr-2447-BEN-1
 1 judgment was issued on January 29, 2018. Doc. 29. Movant did not appeal his sentence.
2    Movant filed his habeas motion on August 2, 2018. Doc. 31.
3                                         II.    DISCUSSION
4            Under Section 2255, a movant is entitled to relief if the sentence (1) was imposed in
 5   violation of the Constitution or the laws of the United States, (2) was given by a court
 6   without jurisdiction to do so, (3) was in excess of the maximum sentence authorized by
 7   law, or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
 8   Quan, 789 F.2d 711, 715 (9th Cir. 1986). Here, Movant alleges his sentence was imposed
 9   in violation of his Sixth Amendment right to effective assistance of counsel. St,:ickland v.
10   Washington, 466 U.S. 668, 688 (1984); United States v. Alferahin, 433 F.3d 1148, 1160-
11   61 (9th Cir. 2006).
12           The United States Supreme Court's decision in Strickland holds that a defendant
13   who claims his attorney provided ineffective assistance must demonstrate both that (1) the
14   attorney's performance "fell below an objective standard of reasonableness," and (2) there
15   exists "a reasonable probability that, but for counsel's unprofessional errors, the result of
16   the proceeding would have been different." Strickland, 466 U.S. at 687-88. Movant fails
17   to carry his burden. He offers no evidence and only one sentence in support of his claim:
18           I was told by my attorney that by signing the plea agreement I won't get no
             more than thirty seven (3 7) months or no more than frothy [sic] eight (48)
19
             months with the probation violation.
20
21   Doc. 31 at 5. In other words, Movant alleges that his lawyer promised him he would not
22   receive a sentence higher than 37 months in 17-cr-2447 or a combined sentence higher than
23   48 months for the offense in 17-cr-2447 and the supervised release revocation in 09-cr-
24   4333.
25           The record, on the other hand, contains evidence contradicting Movant's assertion.
26   During his plea colloquy, Movant affirmed-under oath-that he had not been induced to
27   plead guilty by any promises that were not already contained in his written plea agreement:
28
                                                    3
                                                                                     3: l 8-cv-1780-BEN
                                                                                   3: l 7-cr-2447-BEN-l
'   "




     1         THE COURT:         Your plea agreement contains certain promises that the United
                                  States has made to you.
     2
                                  Has anyone made any other promises to you to get you to plead
     3                            guilty that are not contained in your written plea agreement?
     4
               MOVANT: No.
     5
     6   Government's Exhibit C (11/27/18 Transcript) at 11:6-13. Likewise, the plea agreement
     7   does not reflect any promise made by Movant's attorney that Movant would receive no
     8   more than 37 months in custody in 17-cr-2447, or 48 months in custody for both 17-cr-
     9   2447 and 09-cr-4333.        Rather, the plea agreement contains Movant's express
    10   acknowledgement that "[a]ny estimate of the probable sentence by defense counsel is not
    11   a promise[.]" Doc. 19 at 7 (emphasis added). Because the record is devoid of evidence
    12   showing Movant's attorney's performance fell below an objective standard of
    13   reasonableness, Movant does not satisfy Strickland's performance prong. Moreover, the
    14   only evidence before this Court contradicts Movant's claim. Movant's motion to vacate is
    15   DENlED. 2
    16                                    III.   CONCLUSION
    17         For the previous reasons, Movant's motion to vacat    1

    18
    19   DATED: February   Ji.,   2020
    20                                                                                   z
    21
    22
    23
               2
    24           A court may issue a certificate of appealability where the movant has made a
         "substantial showing of the denial of a constitutional right," including by "showing that
    25   reasonable jurists could debate whether ... the petition should have been resolved in a
    26   different manner or that the issues presented were adequate to deserve. encouragement to
         proceed further." Slack v. McDaniel, 529 U.S. 473, 483 (2000) (internal quotation marks
    27   and citations omitted). Because the issues in this case are clear and do not give rise to a
         question reasonably up for debate, a certificate of appealability is DENIED.
    28
                                                      4
                                                                                       3: l 8-cv-1780-BEN
                                                                                     3: I 7-cr-2447-BEN-l
